           Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 1 of 18                     FILED
                                                                                    2020 Jan-30 PM 01:08
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

WILLIE MOODY, JR.,                         )
individually,                              )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )    Civil Action No. ________________
                                           )
Z & K, Inc.,                               )
a domestic corporation,                    )
                                           )
     Defendant.                            )
______________________________

                                    COMPLAINT

       Plaintiff WILLIE MOODY, JR. (hereinafter “MOODY” or “Plaintiff”)

hereby sues Defendant, Z & K, Inc., a domestic corporation, (hereinafter

“Defendant”) for injunctive relief, attorney’s fees, litigation expenses, and costs

pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(hereinafter “ADA”), and the ADA Accessibility Guidelines, 28 C.F.R. Part 36

(hereinafter “ADAAG”). In support thereof, Plaintiff respectfully shows this Court

as follows:

                           JURISDICTION AND VENUE

      1.       This is an action for declaratory and injunctive relief pursuant to Title

III of the ADA. This Court is vested with original jurisdiction over the action

pursuant to 28 U.S.C. §§ 1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C.
            Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 2 of 18



§ 12181 et seq., based upon Defendant, Z & K, Inc.’s, failure to remove physical

barriers to access and violations of Title III of the ADA.

       2.       Venue is properly located in the Northern District of Alabama pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property situs

or the judicial district in which a substantial part of the events or omissions giving

rise to Plaintiff’s claims occurred. The Defendant’s property is located in and does

business within this judicial district and all events giving rise to this lawsuit occurred

in this judicial district.

                                       PARTIES

        3.      Plaintiff, WILLIE MOODY, JR. is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff utilizes a wheelchair for mobility due to permanent spinal damage

sustained when he was wounded while serving his country in the United States

Army. Plaintiff’s condition is one that constitutes a physical impairment which

impacts and substantially limits the major life activity of walking and having

complete use of his extremities and as such is a qualified disability under the ADA.

       4.       Plaintiff is also an independent advocate of the rights of similarly

situated disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s

civil rights, monitoring, determining and ensuring whether places of public

accommodation are in compliance with the ADA. Plaintiff’s motivation to return to


                                       Page 2 of 18
            Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 3 of 18



a location, in part, stems from a desire to utilize ADA litigation to make areas that

the he frequents more accessible for Plaintiff and others; and pledges to do whatever

is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on the Subject

Property, including returning as soon as it is accessible (“Advocacy Purposes”).

       5.       Defendant, Z & K, Inc., is a domestic corporation registered to do

business and, in fact, is conducting business in the State of Alabama and within this

judicial district.

                             FACTUAL ALLEGATIONS

       6.       On multiple prior occasions, and as recently as December of 2019,

Plaintiff attempted to but was deterred from patronizing and/or gaining equal access

as a disabled patron, to Shell, a filling station and convenience store located at 213

Green Springs Avenue South, Birmingham, Alabama 35205.

       7.       Z & K, Inc., is the owner, lessor, and/or operator/lessee of the real

property and improvements that are the subject of this action, specifically the Shell

and its attendant facilities, including vehicular parking and exterior paths of travel

within the site identified by the Jefferson County Tax Assessor’s parcel

identification number 29 00 11 3 002 002.000(“Subject Facility”, “Subject

Property”).




                                       Page 3 of 18
           Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 4 of 18



      8.       Plaintiff resides in Montgomery, Alabama and frequently travels to and

spends time in the Birmingham, Alabama area because he receives treatment for his

disability related medical conditions there. He also routinely and frequently makes

day and overnight trips to Birmingham to visit with his immediate family that reside

in Birmingham, including his daughter who lives less than three (3) miles from the

Subject Property.

      9.       Plaintiff’s access to the Subject Property and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until

Defendant, Z & K, Inc., is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Subject Property, including those set

forth in this Complaint.

      10.      Plaintiff has visited, i.e. attempted to patronize, the Subject Property on

multiple prior occasions, and at least once before as a patron and advocate for the

disabled. Plaintiff intends on revisiting the Subject Property within six months of

the filing of this Complaint or sooner, as soon as the barriers to access detailed in

this Complaint are removed. The purpose of the revisit is to be a regular patron, to

determine if and when the Subject Property is made accessible, and to maintain

standing for this lawsuit for Advocacy Purposes.


                                        Page 4 of 18
        Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 5 of 18



      11.    Plaintiff intends on revisiting the Subject Property as a regular patron

to enjoy the same experiences, goods, and services available to Defendant’s non-

disabled patrons as well as for Advocacy Purposes, but does not intend to continue

to repeatedly re-expose himself to the ongoing barriers to equal access and engage

in the futile gesture of attempting to patronize the Subject Property, a business of

public accommodation known to Plaintiff to have numerous and continuing barriers

to equal access for wheelchair users.

      12.    Plaintiff recently traveled to the Subject Property as a patron and as an

independent advocate for the disabled, encountered and/or observed the barriers to

access that are detailed in this Complaint, engaged those barriers where physically

possible, suffered legal harm and legal injury, and will continue to suffer such harm

and injury as a result of the illegal barriers to equal access present at the Subject

Property.

                                     COUNT I
      13.    The effective date of Title III of the ADA was January 26, 1992 (or

January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

      14.    The Subject Property is a public accommodation and service

establishment.




                                        Page 5 of 18
        Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 6 of 18



     15.    Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal

regulations to implement the requirements of the ADA. 28 C.F.R. Part 36.

     16.    Public accommodations were required to conform to these regulations

by January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer

employees and gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28

C.F.R. § 36.508(a).

     17.    The Subject Property must be, but is not, in compliance with the ADA

and the ADAAG.

     18.    Plaintiff has attempted to, and has to the extent possible, accessed the

Subject Property in his capacity as an intended patron and as an independent

advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to

the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

     19.    Plaintiff intends to visit the Subject Property again in the very near

future as a patron and as an independent advocate for the disabled, in order to utilize

all of the goods, services, facilities, privileges, advantages and/or accommodations


                                     Page 6 of 18
        Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 7 of 18



commonly offered at the Subject Property but will be unable to fully do so because

of his disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at the Subject Property that preclude and/or limit his access to

the Subject Property and/or the goods, services, facilities, privileges, advantages

and/or accommodations offered therein, including those barriers, conditions and

ADA violations more specifically set forth in this Complaint.

     20.    Defendant, Z & K, Inc., has discriminated against Plaintiff (and others

with disabilities) by denying his access to, and full and equal enjoyment of the

goods, services, facilities, privileges, advantages and/or accommodations of the

Subject Property, as prohibited by, and by failing to remove architectural barriers

as required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

     21.    Defendant, Z & K, Inc., will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, Z & K, Inc., is compelled to

remove all physical barriers that exist at the Subject Property, including those

specifically set forth herein, and make the Subject Property accessible to and usable

by Plaintiff and other persons with disabilities.

     22.    A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Subject Property and the full and equal enjoyment




                                     Page 7 of 18
       Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 8 of 18



of the goods, services, facilities, privileges, advantages and accommodations of the

Subject Property include, but are not limited to:

                            ACCESSIBLE PARKING

            a. The Plaintiff could not safely offload his wheelchair
               from his vehicle because there is no van accessible
               parking present (which is required to provide sufficient
               space for Plaintiff to safely and independently exit his
               vehicle with his wheelchair) in violation of Section 4.6
               of the 1991 ADAAG and Sections 208, 302 and 502 of
               the 2010 ADAAG. This violation made it dangerous
               and difficult for Plaintiff to exit and enter his vehicle.

            b. The Plaintiff could not safely utilize the parking facility
               because the accessible parking space is not level in all
               directions and has areas of uneven, broken pavement
               because of Defendant’s practice of failing to inspect
               and maintain the parking surface in violation of 28 CFR
               § 36.211, Sections 4.5.1 and 4.6.3 of the 1991 ADAAG
               and Sections 302 and 502.4 of the 2010 ADAAG.
               These violations made it dangerous and difficult for
               Plaintiff to exit and enter his vehicle.

            c. The access aisle serving the designated accessible
               parking space is not level in all directions because of
               the sloped obstruction created by the built-up curb
               ramp positioned within the access aisle and the
               Defendant’s practice of failing to inspect and maintain
               the parking surface in violation of 28 CFR § 36.211,
               Section 4.6.3 of the 1991 ADAAG and Section 502.4
               of the 2010 ADAAG. These violations made it
               dangerous and difficult for Plaintiff to utilize the
               parking facility at the Subject Property.

            d. The paint delineating the accessible parking and/or
               access aisle serving the designated accessible parking
               is not maintained so that it clearly marks the accessible
               parking location in violation of 28 CFR § 36.211,
                                     Page 8 of 18
Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 9 of 18



       Section 4.6 of the 1991 ADAAG, and Section 502.3.3
       of the 2010 ADAAG. These violations made it
       dangerous and difficult for Plaintiff to utilize the
       parking facility at the Subject Property.

                    ACCESSIBLE ENTRANCE

    e. The Plaintiff was unable to access the facility without
       difficulty because there is insufficient maneuvering
       clearance for a hinge approach to the pull side of the
       accessible entrance door. Violation: There is less than
       60 inches of maneuvering clearance running
       perpendicular to the restroom entry door in violation of
       Section 4.13.6 of the 1991 ADAAG and Section
       404.2.4.1 of the 2010 ADAAG.

            ACCESS TO GOODS AND SERVICES

    f. The Plaintiff could not independently access the self-
       tableware, cups, straws, condiments, and/or drink
       dispensers because they are positioned too high for
       wheelchairs users. Violation: The self-serve tableware,
       dishware, cups, straws, condiments, food and/or
       operable parts of the drink dispensers are not at an
       accessible height in violation of Section 5.2 of the 1991
       ADAAG and Sections 308.3.2 and 904.5.1 of the 2010
       ADAAG. This violation prevented Plaintiff’s access to
       these items equal to that of Defendant’s able-bodied
       customers and caused Plaintiff humiliation and
       embarrassment.

    g. The Plaintiff could not access the self-serve
       condiments, flatware, cups, straws, and/or drink
       dispensers independently because the counter upon
       which these accessible elements are positioned is too
       high for equal access to wheelchair users. Violation:
       The self-serve condiments, flatware, cups, straws
       and/or drink dispenser counter is over 34 inches from

                            Page 9 of 18
Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 10 of 18



       the floor which is the minimum accessible height for a
       (side) high reach obstruction in violation of Section
       4.2.6 of the 1991 ADAAG and Sections 308.3.2 and
       904.5.1 of the 2010 ADAAG. This violation prevented
       access to Plaintiff equal to that of able-bodied
       individuals and caused Plaintiff embarrassment and
       humiliation.

                    ACCESSIBLE RESTROOM

    h. The Plaintiff was unable to access the restroom at the
       without difficulty because the restroom door closer
       causes the door to close too quickly. Violation: The
       sweep speed settings of the door closer for the
       accessible restroom door has not been maintained
       properly by Defendant which has caused the door
       closing speed to increase with time and use so that the
       time allowed to transition the door, from an open
       position of 90 degrees to a position of 12 degrees from
       the latch, is too brief to allow individuals with mobility
       impairments to enter and/or exit safely, independently
       and/or without difficulty in violation of Section 4.13.10
       of the 1991 ADAAG and Section 404.2.8 of the 2010
       ADAAG. This accessible feature is not being
       maintained by Defendant in violation of 28 CFR §
       36.211. This violation made it physically difficult and
       stressful for Plaintiff to enter and exit the accessible
       restroom.

    i. The Plaintiff could not lock the restroom entrance door
       without difficulty because it has locking mechanism
       hardware that requires tight grasping, pinching, and/or
       twisting of the wrist. Violation: ADA compliant door
       hardware is not provided on the restroom doors in
       violation of Section 4.13.9 of the 1991 ADAAG and
       Sections 309.4 and 404.2.7 of the 2010 ADAAG. This
       violation caused Plaintiff embarrassment and

                            Page 10 of 18
Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 11 of 18



       humiliation when attempting use the restroom facilities
       while unable to lock the restroom door.

    j. The Plaintiff could not reach the flush valve to flush
       the toilet independently as the flush valve was not
       mounted on the open side of the toilet. Violation: The
       flush valve is not mounted on the compliant side of the
       toilet in violation of Section 4.16.5 of the 1991
       ADAAG and Section 604.6 of the 2010 ADAAG. This
       violation prevented equal access to Plaintiff and caused
       him to suffer embarrassment, humiliation and feelings
       of isolation solely because he uses a wheelchair for
       mobility.

    k. The Plaintiff could not operate the restroom sink faucet
       because the faucet controls are knobs which require
       tight grasping, pinching, and/or twisting of the wrist.
       Violation: Compliant faucet control hardware is not
       provided for the restroom sink in violation of Section
       4.19.5 of the 1991 ADAAG and Section 606.4 of the
       2010 ADAAG. This violation prevented equal access
       to the faucet for the Plaintiff solely because of his
       disabilities and in so doing caused Plaintiff to suffer
       feelings of isolation and anguish.

    l. Plaintiff could not access the lavatory mirror as it is
       mounted too high. Violation: The mirrors provided for
       public use in the accessible restroom violates Section
       4.19 of the 1991 ADAAG and Section 603 of the 2010
       ADAAG. This violation prevented equal access to the
       lavatory mirror for the Plaintiff solely because he uses
       a wheelchair, and in so doing caused Plaintiff to suffer
       feelings of isolation and anguish.

                 MAINTENANCE PRACTICES
    m. Defendant has a practice of failing to maintain the
       accessible features of the facility, creating barriers to
                            Page 11 of 18
       Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 12 of 18



              access for the Plaintiff, as set forth herein, in violation
              of 28 CFR § 36.211. This practice prevented access to
              the Plaintiff equal to that of Defendant’s able-bodied
              customers causing Plaintiff danger, anxiety,
              humiliation and/or embarrassment.

           n. Defendant has a practice of failing to maintain the
              accessible elements at the Subject Facility by
              neglecting its continuing duty to review, inspect, and
              discover transient accessible elements which by the
              nature of their design or placement, frequency of usage,
              exposure to weather and/or other factors, are prone to
              shift from compliant to noncompliant so that said
              elements may be discovered and remediated.
              Defendant failed and continues to fail to alter its
              inadequate maintenance practices to prevent future
              recurrence of noncompliance with dynamic accessible
              elements at the Subject Facility in violation of 28 CFR
              § 36.211, the 1991 ADAAG, and the 2010 ADAAG.
              These violations, as set forth hereinabove, made it
              impossible for Plaintiff to experience the same access
              to the goods, services, facilities, privileges, advantages
              and accommodations of the Subject Facility as
              Defendant’s able-bodied patrons and caused his
              danger, anxiety, embarrassment and/or humiliation.

           o. Defendant has failed to modify its discriminatory
              maintenance practices to ensure that, pursuant to its
              continuing duty under the ADA, the Subject Property
              remains readily accessible to and usable by disabled
              individuals, including Plaintiff, as set forth herein, in
              violation of 28 CFR § 36.302 and 36.211. This failure
              by Defendant prevented access to the Plaintiff equal to
              that of Defendant’s able-bodied customers causing
              Plaintiff danger, anxiety, humiliation and/or
              embarrassment.

     23.   The discriminatory violations described above are not an exhaustive list

of the Defendant’s current barriers to equal access and violations of the ADA
                                   Page 12 of 18
       Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 13 of 18



because Plaintiff was unable to access and assess all areas of the subject premises

due to the architectural barriers encountered.      A complete list of the Subject

Property’s ADA violations affecting the Plaintiff as a wheelchair user, and the

remedial measures necessary to remove same, will require an on-site inspection by

Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      24.   Upon information and belief accessible elements at the Subject

Property have been altered and/or constructed since 2010.

      25.   The foregoing violations are violations of the 1991 ADAAG, and the

2010 ADAAG, as adopted by the U.S. Department of Justice. In instances where the

2010 ADAAG standards do not apply, the 1991 ADAAG standards apply, and all of

the alleged violations set forth herein can be modified to comply with the 1991

ADAAG standards.

      26.   The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried

out without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42

U.S.C. § 12181(9); 28 C.F.R. § 36.304.

      27.   Each of the violations alleged herein is readily achievable to modify to


                                    Page 13 of 18
        Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 14 of 18



bring the Subject Property into compliance with the ADA.

      28.    Removal of the physical barriers and dangerous conditions present at

the Subject Property is readily achievable because of the site conditions at the subject

property, the structural design of the Subject Property, and the straightforward nature

of the necessary modifications.

      29.    To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

      30.    Removal of the physical barriers and dangerous conditions at the

Subject Property is readily achievable because of the relative low cost of the

necessary modifications and the Defendant has the financial resources to make the

modifications, including the financial assistance made available to Defendant by the

government pursuant to Section 44 and/or Section 190 of the IRS Code.

      31.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of

the goods, services, facilities, privileges, and accommodations available to able

bodied individuals of the general public.


                                      Page 14 of 18
        Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 15 of 18



      32.    Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant’s place of public

accommodation since January 26, 1992, then Defendant is required to ensure to the

maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use

wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities were designed

and constructed for first occupancy subsequent to January 26, 1993, as defined in 28

CFR 36.401, then the Defendant’s facilities must be readily accessible to and useable

by individuals with disabilities as defined by the ADA. To date, Defendant has

failed to comply with this mandate.

      33.    Plaintiff is without adequate remedy at law and is suffering irreparable

harm and reasonably anticipates that he will continue to suffer irreparable harm

unless and until Defendant, Z & K, Inc., is required to remove the physical barriers,

dangerous conditions and ADA violations that exist at the Subject Property,

including those alleged herein. Considering the balance of hardships between the

Plaintiff and Defendant, a remedy in equity is warranted.

      34.    Plaintiff’s requested relief serves the public interest.




                                      Page 15 of 18
        Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 16 of 18



       35.    Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees

and costs of litigation from Defendant, Z & K, Inc., pursuant to 42 U.S.C. §§ 12188,

12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access to the

subject premises, as provided by the ADA unless the injunctive relief requested

herein is granted.

       36.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities to

make them readily accessible to, and useable by, individuals with disabilities to the

extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty to

maintain the accessible features at the premises in the future as mandated by 28 CFR

§ 36.211.

       WHEREFORE, the Plaintiff prays as follows:

       A.     That the Court find Defendant, Z & K, Inc., in violation of
              the ADA and ADAAG;

       B.     That the Court enter an Order requiring Defendant, Z & K,
              Inc., to (i) remove the physical barriers to access and (ii)
              alter the Shell to make the Subject Property readily
              accessible to and useable by individuals with disabilities
              to the full extent required by Title III of the ADA;

       C.     That the Court enter an Order directing Defendant,
              pursuant to 28 C.F.R. § 36.211, to fulfill its continuing
              duty to maintain its accessible features and equipment so
              that the facility remains accessible to and useable by
              individuals with disabilities to the full extent required by
                                       Page 16 of 18
 Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 17 of 18



      Title III of the ADA;

D.    That the Court enter an Order directing Defendant to
      implement and carry out effective policies, practices, and
      procedures to maintain the accessible features and
      equipment pursuant to 28 C.F.R. § 36.302 and 28 C.F.R.
      § 36.211.

E.    That the Court enter an Order directing Defendant to
      evaluate and neutralize its policies and procedures towards
      persons with disabilities for such reasonable time so as to
      allow them to undertake and complete corrective
      procedures;

F.    An award of attorneys’ fees, costs (including expert fees),
      and litigation expenses pursuant to 42 U.S.C. § 12205;

G.    An award of interest upon the original sums of said award
      of attorney’s fees, costs (including expert fees), and other
      expenses of suit; and

H.    Such other relief as the Court deems just and proper,
      and/or is allowable under Title III of the Americans with
      Disabilities Act.


Dated this the 30th day of January, 2020.

                          Respectfully submitted,

                          By: s/Amanda H. Schafner___________
                                Amanda H. Schafner
                                Bar Number: ASB 5509S54C
                                Attorney for Plaintiff
                                The Schafner Law Group, LLC
                                P.O. Box 841
                                Birmingham, AL 35201
                                Telephone: (256) 490-3004
                                Fax: (205) 847-5126
                                E-Mail: ahschafner.law@gmail.com
                              Page 17 of 18
     Case 2:20-cv-00140-JHE Document 1 Filed 01/30/20 Page 18 of 18




DEFENDANT TO BE SERVED:
Z & K, Inc.
c/o Zia Kahn
213 Green Springs Avenue
Birmingham, AL 35205




                               Page 18 of 18
